United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1523
                        ___________________________

                                Kristy Cunningham

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Leona Bates, in her Individual Capacity; Dennis Smith, in his Individual Capacity;
 David Kennedy, in his Individual Capacity; Daniel R. Bullock, in his Individual
Capacity; Spring Henson Gray, in her Individual Capacity; Donald Duncan, in his
    Individual Capacity; Rick Baker, in his Individual Capacity; The City of
              Farmington, Missouri; St. Francois County, Missouri

                     lllllllllllllllllllll Defendants - Appellees

           Police Officer John Doe, City of Farmington Police Officer

                            lllllllllllllllllllll Defendant
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: October 18, 2017
                             Filed: October 30, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________
PER CURIAM.

       Kristy Cunningham appeals after the district court1 adversely granted judgment
on the pleadings, under Federal Rule of Civil Procedure 12(c), in her 42 U.S.C.
§ 1983 action. Upon de novo review, see Montin v. Moore, 846 F.3d 289, 293 (8th
Cir. 2017) (reviewing de novo a grant of a Rule 12(c) motion), we conclude that the
district court properly determined that Cunningham’s claims for damages were barred
under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (stating that if a judgment in
favor of the plaintiff would necessarily imply the invalidity of a conviction or
sentence, the complaint must be dismissed unless the plaintiff can demonstrate that
the conviction or sentence has already been invalidated). Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-